DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 03/02/2020.

Information Disclosure Statement
                                No IDS has been filed.

Abstract
                The abstract filed 03/02/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interconnections between adjacent wave energy converters comprise water-filled-segments” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 8 is objected to as being dependent from claim 1, the claim 8 should be dependent from claim 7 for appropriate antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2, 7, 11-13, 15, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13:
	Throughout Claim 13 the limitation “wherein interconnections between adjacent wave energy converters comprise water-filled segments” appears to be indefinite. Since neither the specification nor the claims explain positioning of wave energy converters comprising the water-filled segments and that how would it work. For this reason, the metes and bounds of claim 13 cannot be ascertained and the claim appears to be indefinite.   
Claims 2, 11 recite the limitation "the longitudinal axis of the power generator";  
Claims 7, 12, 15, 19, 20 recite the limitation "the longitudinal axis of the wave energy converter".
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 9-12, 14-16 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2010/0225116 A1 to CUONG (CUONG) combined with the following reasons.
Re: Claim 1:
CUONG discloses:
A wave energy converter (See Figs. 1A: 10/20, 15, 30) comprising:
a power generator (See Figs. 1A-5: ¶0033: ¶0023: generator 90) characterized by an axial length (See Figs. 1A-5: AL as annotated in figure 1A) along a longitudinal axis (See Fig.1A as annotated by the examiner as shown: LA), the power generator (generator 90) being configured to tilt about a horizontal axis (See Fig.1A as annotated by the examiner as shown: ¶0024: also see figures 4A-4B: HA, tilting of power generator is implied with the tilting of  structure 15, 30, also refer to figure ) perpendicular to the longitudinal axis (See Fig.1A as annotated by the examiner as shown: LA), such that the tilt (See Fig.1A as annotated by the examiner as shown: tilt of generator 90 takes place along with the tilt of  flotation units 10, 20, further this is merely a result of inclination of floats 10 along with linkage structure 15, 30, 30 or 15, 40,40 as a result of waves crest and trough formation as waves strike a floating body as shown in a Figure of floating body as annotated by the examiner below, the inclination or tilt is therefore inherent) results in a conversion of kinetic energy, present in a group of water waves causing the tilt, to electrical energy (See Figs.1A-5: ¶0022); 
wherein the wave energy converter (See Figs. 1A: 100) generates power independent of whether or not the wave energy converter is tethered to any solid object at a position that is fixed independent of water motion (See Figs.1A-5: ¶0022: electrical power is generated by the wave energy converter without being anchored or roped or moored); and
CUONG substantially discloses all the structural limitations of claimed wave energy converter, as regards recitation “wherein the axial length is less than approximately one quarter of the average wavelength expected to be encountered in a dominant sub-group of waves within the group of waves”, CUONG discloses an axial length (AL) than the average wave length expected to be encountered in a dominant sub-group of waves within the group of waves (See Fig. 4A as annotated by the examiner further group of waves in implicit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention elect desired axial length as a matter of design choice to achieve optimization in a wave energy conversion system, since a change in axial length relative to wavelength of a wave is generally recognized as being within the level of ordinary skill in the art. 
 Regarding claim 9: CUONG discloses all the limitations of claim 9, including plurality of interconnected wave energy converters (See Figs.1A to 5).
Regarding claim 14: CUONG discloses all the limitations of method claim 14.

    PNG
    media_image1.png
    486
    1089
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    591
    962
    media_image2.png
    Greyscale


Re: Claim 2:
CUONG discloses:
The wave energy converter of claim 1,
wherein the wave energy converter (See Figs. 1A-5: floating units 10, 20) floats on or near a top surface of a body of water through which the group of waves moves (group of waves as shown in figure 4 A), wave fronts of the group being oriented along or parallel to a primary axis (See Figs. 1A-5: group of waves are oriented along a primary axis PA as shown in figure 4 A as annotated by the examiner); and
wherein the wave energy converter is configured to self-orient (See Figs.1A and 4A: as annotated by the examiner as shown: ¶0027: self-oriented by tilting clockwise or counter clock wise when the crest and trough of waves strikes the wave energy converter) with respect to the group of waves such that the longitudinal axis, (See Figs.1A and 4A: longitudinal axis LA) of the power generator lies perpendicular to the primary axis (See Figs.1A and 4A: PA).

Re: Claim 3:
CUONG discloses:
The wave energy converter of claim 1,
wherein the wave energy converter floats (See Figs. 1A-5: floating units 10,20) on or near a top surface of a body of water through which the group of waves moves (group of waves as shown in figure 4 A); and
wherein the power generator delivers at least part of the electrical energy to a load within, or attached to, a device that floats on or near the top surface of the body of water. CUONG discloses generating electricity, further the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to supply electricity to a consumer since it is well known in the art that the generated electricity from any electricity producer is supplied to a consumer.

Re: Claim 6:
CUONG discloses:
The wave energy converter of claim 1, CUONG discloses all the limitations of claim 1, and wherein the power generator is configured to convert kinetic energy (See Figs.1A-5: ¶0022) in the waves to electrical energy (See Figs.1A-5: via electric generator 90) without involving any intervening hydraulic mechanism (See Figs.1A-5: cylinder 15 and arms 30/40: does not disclose cylinders being hydraulic cylinders, further it is well known in the art to employ mechanical or  pneumatic cylinders coupling system rather than hydraulic coupling system).

Re: Claim 10:
CUONG discloses:
The wave energy converter system of claim 9, CUONG discloses all the limitations of claim 9, and wherein the power generator is configured to convert kinetic energy (See Figs.1A-5: ¶0022) in the waves to electrical energy (See Figs.1A-5: via electric generator 90) without involving any intervening hydraulic mechanism (See Figs.1A-5: cylinder 15 and arms 30/40: does not disclose cylinders being hydraulic cylinders, further it is well known in the art to employ mechanical or  pneumatic cylinders coupling system rather than hydraulic coupling system).
Re: Claim 11:
CUONG discloses:
The wave energy converter system of claim 9, CUONG discloses all the limitations of claim 9, and
wherein the group of waves causing one of the plurality of wave energy converters to tilt also causes each of the remaining ones of the plurality of wave energy converters to tilt (See rejection of claim 1 above);
wherein the plurality of interconnected wave energy converters float (See Figs. 1A-5: floating units 10,20) on or near a top surface of a body of water through which the group of waves (group of waves is implicit as shown in figure 4 A) moves, wave fronts of the group being oriented along or parallel to a primary axis (See Figs. 1A-5: group of waves are oriented along a primary axis  PA as shown in figure 4 A as annotated by the examiner); and 
wherein the plurality of wave energy converters self-orient en masse (See Figs.1A and 4A: as annotated by the examiner as shown: ¶0027:  plurality of wave energy converters self-oriented in tandem or en masse tilting clockwise or counter clock wise when the crest and trough of waves strikes the wave energy converter) with respect to the group of waves such that the longitudinal axis, (See Figs.1A and 4A: longitudinal axis LA) of the power generator lies perpendicular to the primary axis (See Figs.1A and 4A: PA).

Re: Claim 12:
CUONG discloses:
The wave energy converter system of claim 9, CUONG discloses all the limitations of claim 9, and
wherein for each wave energy converter (See Figs. 1A: 10/20, 15, 30), the group of waves causing that energy converter to tilt (See Figs.1A and 4A: as annotated by the examiner as shown: ¶0027: self-oriented by tilting clockwise or counter clock wise when the crest of wave has passed) is a local group of waves (this is implicit as any wave of group of waves tilting the wave energy converters would be a local wave) , wave fronts of the local group being oriented along or parallel to a primary axis (See Figs. 1A-5: group of waves are oriented along a primary axis  PA as shown in figure 4 A as annotated by the examiner); and 
wherein each wave energy converter is configured to self-orient with respect to the corresponding local group of waves (See Figs.1A and 4A: as annotated by the examiner as shown: ¶0027:  plurality of wave energy converters self-oriented in tandem or en masse tilting clockwise or counter clock wise when the crest of wave has passed) such that the longitudinal axis See Figs.1A and 4A: longitudinal axis LA) of the wave energy converter lies perpendicular to the corresponding primary axis (See Figs.1A and 4A: PA).

Re: Claim 15:
CUONG discloses:
The method of claim 14, CUONG discloses all the limitations of claim 14, and that
wherein the wave energy converter (See Figs. 1A-5: floating units 10, 20) floats on or near a top surface of a body of water through which the group of waves moves (group of waves as shown in figure 4 A), wave fronts of the group being oriented along or parallel to a primary axis (See Figs. 1A-5: group of waves are oriented along a primary axis PA as shown in figure 4 A as annotated by the examiner); and
wherein the wave energy converter is configured to self-orient (See Figs.1A and 4A: as annotated by the examiner as shown: ¶0027: self-oriented by tilting clockwise or counter clock wise when the crest of wave has passed) with respect to the group of waves such that the longitudinal axis, (See Figs.1A and 4A: longitudinal axis LA) of the power generator lies perpendicular to the primary axis (See Figs.1A and 4A: PA).

Re: Claim 16:
CUONG discloses:
The method of claim 14, CUONG discloses all the limitations of claim 14, and, that
additionally comprising generating an electric load, although CUONG is silent regarding :
delivering at least part of the electrical energy to a load within, or  attached to, a device that floats on or near the top surface of the body of water. CUONG discloses generating electricity, further the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to supply electricity to a consumer since it is well known in the art that the generated electricity from any electricity producer is supplied to a consumer.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2010/0225116 A1 to CUONG (CUONG), as applied to claim 1 above, and further in view of  U.S Publication number 2017/0047820 A1 to DEGRIEK et al. (DEGRIEK).
Re: Claim 4:
CUONG discloses:
The wave energy converter of claim 1,
wherein the waves are characterized by an average wave period (See Fig. 4A as annotated by the examiner: average wave period being the time taken from forming a crest and a trough, the claim is given broadest reasonable interpretation); and  an electric power generator (See Figs.1A-5: 90) configured such that as the wave energy converter tilts in response to wave motion (See Figs.1A-5: see rejection of claim 1 above), kinetic energy is converted to electrical energy through approximately one half of each average wave period (See Figs.1A-5: ¶0022)
CUONG discloses an electric power generator, CUONG is however silent regarding:
an electric power generator being an electromagnetic generator.
However DEGRIEK teaches:
an electric power generator being an electromagnetic generator (DEGRIEK: ¶0040-¶0041: discloses that electric generator may be an electromagnetic generator).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure electric power generator of CUONG to include the teachings of DEGRIEK, because DEGRIEK teaches that this configuration provides a beneficial method for generating electric energy from a wave motion in an efficient way, and it is advantageous that electric energy can be generated from wave motion in a more efficient way than conventional prior art systems (DEGRIEK: ¶0010).

Re: Claim 5:
CUONG discloses:
The wave energy converter of claim 1, CUONG discloses all the limitations of claim 1, and wherein the power generator (See Figs.1A-5: 90), CUONG is silent regarding:
power generator comprises an electromagnetic generator including a gearbox.
However DEGRIEK teaches:
power generator comprises an electromagnetic generator including a gearbox (DEGRIEK: ¶0023, ¶0040-¶0041: discloses that electric generator comprises an electromagnetic generator including a gearbox as described in ¶0023, ¶0025, ¶0057).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure electric power generator of CUONG to include the teachings of DEGRIEK, because DEGRIEK teaches that this configuration provides a beneficial method for generating electric energy from a wave motion in an efficient way, and it is advantageous that electric energy can be generated from wave motion in a more efficient way than conventional prior art systems (DEGRIEK: ¶0010).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2010/0225116 A1 to CUONG (CUONG), as applied to claim 16 above, and further in view of  U.S Publication number 2012/0248865 A1 to EDER et al. (EDER).
Re: Claim 17:
CUONG discloses:
The method of claim 16, CUONG discloses all the limitations of claim 16, CUONG is silent regarding:
wherein the load comprises at least one of an illumination system, a navigation system, and a sensing system.
However EDER teaches:
wherein the load comprises at least one of an illumination system, a navigation system, and a sensing system (EDER: See Figs.3-4: ¶0002: discloses power generated by each WEC is deployed to operate payload which includes numerous pieces of electric/electronic equipment and electro mechanical devices such as, for example (and not by way of limitation), radar and/or sonar systems, various wave and/or climate sensors, communication systems and/or relays, various control systems and associated elements)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure CUONG to include the teachings of EDER, because EDER teaches that this configuration provides the benefit of using the generated electricity by each WEC for the payload within the system (EDER: ¶0002) which is economical and would have yielded similar benefits in the system of CUONG.

Re: Claim 18:
CUONG modified by EDER discloses:
The method of claim 17, modified CUONG discloses all the limitations of claim 17, and wherein the load comprises a sensing system configured to monitor wave dynamics (EDER: See Figs.3-4: ¶0002, ¶ 0067-¶0070).
Claim(s) 9 is also is/are rejected along with dependent claim 13 under 35 U.S.C. 103 as being un-patentable over U.S Patent number 4341074 to FRENCH (FRENCH) combined with the following reasons.
Re: Claim 9:
FRENCH discloses:
 A wave energy converter system comprising:
a plurality of interconnected wave energy converters (See Figs. 1-2: col. 1 lines 60-68 and col. 2 lines 1-9: wave energy converters body 1); 
wherein each of the interconnected wave energy converters comprises a power generator (See Figs. 1-2, 4: col. 2 lines 64-65: 23) characterized by an axial length (See Figs. 1-2, 4: axial length of body 1) along a longitudinal axis (See Figs. 1-2, 4: longitudinal axis along 2), and configured to tilt about a horizontal axis perpendicular to the longitudinal axis, such that the tilt results in the power generator converting kinetic energy, present in a group of water waves causing the tilt, to electrical energy (See Figs. 1-2, 4: this is merely a result of inclination of body 1 as a result of waves crest and trough formation as waves strike a floating body as shown in a Figure of floating body as annotated by the examiner below, the inclination or tilt is therefore inherent, further kinetic energy of waves is converted to electric power as described  in abstract and throughout the specification) ;
wherein the wave energy converter system generates power (See Figs. 1-2: col. 1 lines 60-68 and col. 2 lines 1-9: wave energy converter body 1) independent of whether or not any of the interconnected wave energy converters is tethered to any solid object at a position that is fixed independent of water motion (See Figs. 1-2: col. 2 lines 35-39: cables 2 are either anchored or moored: wave energy converter body 1); and
CUONG substantially discloses all the structural limitations of claimed wave energy converter, as regards recitation “wherein the axial length of each of the interconnected wave energy converters is less than approximately one quarter of the average wavelength expected to be encountered in a corresponding dominant sub-group of waves within the corresponding group”, CUONG discloses an axial length (AL) of wave energy converter less than the average wave length expected to be encountered in a dominant sub-group of  each of  the interconnected waves within the group of waves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention elect desired axial length as a matter of design choice to achieve optimization in a wave energy conversion system, since a change in axial length relative to wavelength of a wave is generally recognized as being within the level of ordinary skill in the art. 

    PNG
    media_image3.png
    406
    728
    media_image3.png
    Greyscale


Re: Claim 13:
FRENCH discloses:
The wave energy converter system of claim 9, FRENCH discloses all the limitations of claim 9, and wherein interconnections between adjacent wave energy converters comprise water-filled segments (col. 2 lines 4-9: interconnections 6, 4, 3, 2 where segment 6 is filled with water).




Allowable Subject Matter and Prior Art
Claim (s) 7-8 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2010/0225116 A1 and U.S Patent number 4341074 fail to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 7:  “a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage; a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and wheels coupled to the carriage, such that in response to the wave energy converter being tilted about a horizontal axis perpendicular to the longitudinal axis of the wave energy converter, the carriage moves, supported by the wheels, along the auxiliary tracks.” in combination with limitations of base claim and intervening claims.
Re: Claim 19: “wherein the power generator comprises: a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage; a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and wheels coupled to the carriage, such that in response to the wave energy converter being tilted about a horizontal axis perpendicular to the longitudinal axis of the wave energy converter, the carriage moves, supported by the wheels, along the auxiliary tracks.” in combination with limitations of base claim and intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
April 16, 2021